Citation Nr: 1609808	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to July 8, 2006, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981, and From February 1986 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes the Veteran's lawyer submitted a withdrawal request to the Board and to the Veteran in March 2013.  However, as this was before the RO certified the Veteran's appeal to the Board in January 2016 and because this decision is fully favorable to the Veteran, the Board finds no prejudice to the Veteran in issuing this decision.


FINDING OF FACT

The Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantial gainful employment since March 27, 2006. 


CONCLUSION OF LAW

The criteria for a TDIU have been met from March 27, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an earlier effective date for TDIU.  For the following reasons, the Board agrees. 

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a Veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earlier date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: if the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19, Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The term "unemployability" as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. Ap. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2015).

A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be treated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the combined rating percentage standards set forth in 38 C.F.R. § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for consideration.  38 C.F.R. § 4.16(b) (2015).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

A review of the evidence reveals the following: 

On March 27, 2006, the Veteran's treating physician determined the Veteran's service-connected disabilities prevented him from working.  The doctor submitted a note for the Veteran's employer, and the Veteran was placed on medical leave.

In March 2006, the Veteran was service-connected for depression, rated at 30 percent; headaches, rated at 10 percent; residuals of a left ankle fracture, rated at 20 percent; residuals of a right knee injury with instability, rated at 10 percent; residuals of a left knee meniscectomy, rated at 10 percent; tinea pedis, rated at 10 percent, left tibial nerve mononeuropathy, rated at 10 percent, and arthritis of the right proximal tibia, associated with the residuals of a left ankle fracture, rated at 10 percent.

On July 8, 2006, the Veteran was fired due to an inability to complete his job.

In February 2007-eleven months after the Veteran's doctor determined the Veteran was unable to work-the Veteran submitted a claim for TDIU, along with a completed TDIU Application, VA Form 21-4138.  The RO granted TDIU, which was eventually effective as of July 8, 2006, the day the Veteran's employment ceased.

Applying the law to the facts of this situation demands that the Veteran's TDIU entitlement begin as of March 27, 2006, the date the Veteran's treating physician determined the Veteran was unable to work.

First, the Board finds the Veteran eligible for TDIU, on a schedular basis, as of March 27, 2006.  The Veteran was service-connected for multiple disabilities.  Although no one disability rated 40 percent or more, several disabilities resulting from the Veteran's left ankle fracture measured 40 percent: The Veteran's residuals of a left ankle fracture, rated at 20 percent; left tibial nerve mononeuropathy, rated at 10 percent, and arthritis of the right proximal tibia, associated with the residuals of the left ankle fracture, rated at 10 percent.  38 C.F.R. § 4.16(a).  Moreover, in a February 2010 Statement of the Case, the RO granted the Veteran's TDIU, effective July 8, 2006.  The Veteran's schedular rating was the same on July 8, 2006, as it was in March 2006. 

Moreover, the Veteran falls into the exception to the general rule concerning effectiveness dates, as he submitted his claim for TDIU within one year of the date it was factually ascertainable.  38 U.S.C.A. § 5110 (b)(2).  The Veteran contends he was unable to work as of March 2006, 11 months before he eventually submitted his claim for TDIU in February 2007.

Second, the Board finds the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability as of March 27, 2006.  In this situation, the Veteran's doctor confirmed that the Veteran's service-connected disabilities, most notably depression and headaches, prevented him from working.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, as confirmed by the Veteran's VA treatment records, he consistently informed his doctors he became unable to work in March 2006.

The Board is responsible for assessing the credibility of the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this situation, the Board finds the totality of the evidence in favor of the Veteran-the note from the Veteran's doctor, and the several instances in which the Veteran confirmed to his treatment providers at the VA he was unable to work as of March 2006-competent, credible, and probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Accordingly, the Board finds that the record is at least in equipoise, and grants TDIU to the earliest date to which the Board can grant TDIU.

In determining entitlement to disability compensation, the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  The Board finds that the cumulative evidence in favor of an effective date of September 14, 1998, is at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990). 


ORDER

Entitlement to TDIU is granted, effective March 27, 2006. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


